BUFFINGTON, Circuit Judge.
In the court below the plaintiffs, the grantee of, and the licensee under, patent No. 818,639, issued April 24, 1906, to W. G. Price, for a brake, charged the Brill Company, as maker, and the Pittsburgh Railways Company, as user, with infringement thereof. On final hearing that court, in an opinion reported at 211 Fed. 667, held infringement was not shown. From a decree dismissing the bill, plaintiffs took this appeal.
After careful consideration, we agree with and adopt that opinion as expressive of our view that the decree below should be affirmed. Adopting it, therefore, as the opinion of this court, we restrict ourselves to briefly stating the conclusions reached by' us from a study of Price’s patent.
Price’s brake, as disclosed by his specification, shows, first, an initial contact of the brake shoes with the car Awheel, effected by nuts and *223springs; second, maintenance of such contact by means of an automatic turnbuckle; and, third, taking claim 48 as illustrative, the first recited features of nut and spring are shown in the elements, “a bolt pivotally connecting said link with said support, a nut on said bolt, a spring engaged by said nut for producing frictional contact between the link and support when the nut is lightened,” and the second recited feature, an automatic turnbuckle, is shown in the element, “means for taking up the slack of the brake shoe.” That there was initial, subsequent, and actual contact of shoe and wheel is shown by the specification:
“With this and further objects in view the invention consists * * * of brake shoes for said wheels and means for normally retaining said shoes in contact with the said wheels. * * * The nut 25 may be adjusted against the spring 24 to any desired degree for producing sufficient frictional contact between the link 22 and the bar 21 for retaining the said link in a given adjusted position. * * * In operation the shoes are retained in contact with the wheels, but not with sufficient pressure for materially retarding the movement of such wheels. * * * The prime object of the invention is the retention of the brake shoes against the ivheels by the provision of means for taking up the wear on said shoes and retaining the shoes against the wheels after the same have been applied by the application of the brake-applying means. For a more comprehensive understanding of the invention the operation of the structure disclosed should be fully understood and the functions of the springs 24 and SO appreciated. The springs 24 and SO produce such frictional engagement between the parts as to sustain the shoes and beams in their given positions for application thereof at least for a sufficient period for permitting even a very weak spring 50 to actuate the parts of the turnbuckle for spreading the same sufficiently for taking up and wear upon the brake shoos thus assuring the constant application of the shoes to the wheels, as each time said shoes are applied for stopping the rotation of the wheels the friction occasioned by the springs 24 and SO will be sufiicient to give the turnbuckle an opportunity for actuation; * * * the movement of the live lever permitting the turnbuckle to lengthen itself for automatically taking up the slack between the shoes and the wheels resulting from wear.”
Turning to the defendant’s device, we find a different type of structure. Instead of initially placing the shoe and wheel in contact, defendants’ wheel and shoe are spaced apart. Instead of maintaining or continuing, through an automatic turnbuckle, such initial contact, the defendants’ device does not use any automatic means for taking up the slack caused by the wear of the shoe.
In view of these differences, the court below rightly held there was no infringement, and its decree is therefore affirmed.